Citation Nr: 1205531	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to Agent Orange exposure and radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2010, the appellant testified at a hearing before the undersigned Acting Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of the proceeding has been associated with the claims folder.

The Board notes that the issue currently on appeal stems from the appellant's original August 1992 claim.  The Board observes that, in March 1993, the appellant was first provided notice of the original February 1993 RO denial action.  According to the February 1993 rating decision, the issue decided at that time was characterized as service connection for cause of death under the provisions of 38 C.F.R. 3.309(d) and 38 C.F.R. 3.311(b).  In the rating decision and the associated notice, the RO specifically noted that a rating as to possible service connection for cause of death due to Agent Orange exposure was being deferred for receipt of new Department of Veterans Affairs regulations on the subject of Agent Orange exposure.  

Thereafter, a review of the record reveals a July 2001 response to a Congressional inquiry that simply stated that the appellant had been notified of the denial of her claim in March 1993.  The letter indicated that the appellant's claim had been denied because the law does not provide for a secondary relationship between herbicide exposure and the development of leukemia. 

Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  The record does not reflect that any rating decision regarding entitlement to service connection for the cause of the Veteran's death, to include as secondary to Agent Orange exposure, was delivered to the appellant's last address of record subsequent to the March 1993 rating decision notice indicating a deferred rating.  

In certain circumstances, the time for a claimant to act after an RO decision is tolled and the case remains in non-final status, such as when VA fails to notify a claimant of the denial of a claim, mail a claimant a copy of the Board decision, provide notice to the claimant of appellate rights, or issue the claimant a statement of the case.  See Cook v. Principi, 318 F3d 1334, 1340-41 (Fed. Cir. 2002) (citing, inter alia, Tablazon v. Brown, 8 Vet. App. 359 (1995); Hauck v. Brown, 6 Vet. App. 518 (1994); and Ashley v. Derwinski, 2 Vet. App. 307 (1992)).  

Here, the Board finds that no prior final denial was issued with regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, to include as secondary to Agent Orange exposure.  The March 1993 notice of the initial rating decision specifically stated that a rating as to possible service connection for the cause of death due to Agent Orange exposure was being deferred.  Because there is no indication that any action was ever taken on that aspect of the claim until the current adverse decision that is presently before the Board on appeal, the Board finds that the February 1992 partial rating decision never became final.  Thus the initial claim is the one that the Board is adjudicating on this appeal.  Consequently, this is not a reopening claim that requires the submission of new and material evidence in order to overcome the finality of a prior decision, but rather is simply an original cause of death claim.  


FINDINGS OF FACT

1.  The Veteran died in July 1992; the immediate cause of death listed on his death certificate is acute non-lymphocytic leukemia, due to or as a consequence of transformation from chronic myelogenous leukemia.  

2.  At the time of the Veteran's death, service connection had not been established for any disability

3.  The Veteran's chronic myelogenous leukemia is etiologically related to his exposure to benzene while in active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
As explained below, the Board has found the evidence currently of record to be sufficient to establish the appellant's entitlement to service connection for the cause of the Veteran's death.  Therefore, no further notice or development regarding these issues is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes leukemia, except for chronic lymphocytic leukemia.  See 38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation  (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii). 

The surviving spouse of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive Dependency and Indemnity Compensation (DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to establish service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

Initially, the Board notes that the appellant does not claim, nor does the evidence of record show that the Veteran's chronic myelogenous leukemia (CML) and acute myeloid leukemia were manifested or treated in service.  Rather, the appellant contends that the Veteran's CML, first diagnosed in 1989, developed as a result of service.  She specifically asserts that the Veteran was exposed to radiation, Agent Orange, and benzene during service, which led to his leukemia.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.

Certain diseases shall be service-connected if the Veteran was exposed to a herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  Service personnel records show that the Veteran served on a temporary duty assignment from August 1963 to October 1963 flying combat missions and servicing aircraft in the Republic of Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange.  However, chronic myelogenous leukemia and acute myeloid leukemia are not diseases for which presumptive service connection based on herbicide exposure has been determined to be warranted.  Consequently, the claim for service connection for the cause of the Veteran's death based on Agent Orange exposure must be addressed on a direct service connection basis.  

Turning to the matter of radiation exposure, that Board finds that, although the Veteran was diagnosed with a disease for which presumptive service connection for a radiation exposed Veterans is warranted, the evidence does not show that the Veteran himself meets the definition of a "radiation-exposed" Veteran.  See 38 U.S.C.A. § 1112(c)(2),(3); 38 C.F.R. § 3.309(d).  Nevertheless, leukemia, other than chronic lymphocytic leukemia, is considered to be a radiogenic disease under 38 C.F.R. § 3.311(b)(2) and service connection can be granted to Veterans who do not meet the definition of a "radiation-exposed" Veteran under special development procedures. 

The Veteran's service personnel record AF Form 1527, however, does not confirm that he had exposure to a significant amount of radiation (0.00 REM) in service.  A September 2007 letter from the Defense Threat Reduction Agency (DTRA) further indicates that the Veteran's records do not document his participation in U.S. atmospheric nuclear testing.  The DTRA found no record of radiation exposure for the Veteran.  Accordingly, without any documented radiation exposure in service, it is not possible to grant service connection on this basis as the incurrence element of a service connection claim-along with a current condition and medical evidence of a nexus between the current condition and the in-service event, injury or disease-has not been satisfied.  

However, as mentioned above, even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for chronic myelogenous leukemia and acute myeloid leukemia with proof of actual direct causation from exposure from an herbicide agent or other link to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Although the Veteran was not service-connected for any disability at the time of his death, the medical evidence of record indicates that his leukemia is related to exposure in service.  While the Veteran's personnel records do not reveal details about chemical exposure, such as which chemicals in what amount, or how long the exposure lasted, including for benzene, the Board is required to give due consideration to the "places, types, and circumstances" of a Veteran's service, along with all pertinent medical and lay evidence, when determining whether service connection is warranted for a particular disease or injury.  See 38 U.S.C. § 1154(b).  In this case, the long serving and retired Veteran had several military occupational specialties that all revolved upon the servicing and repair of military aircraft, including flight engineer superintendent, aircraft and engineering mechanic, and aircraft maintenance mechanic.  

Turning to the specific medical history in this case, in a July 1992 letter, Dr. M.C. reported that the Veteran was under his care for chronic myelogenous leukemia, which was diagnosed in May 1989, and lead to the Veteran's death from acute non-lymphocytic leukemia transformation.  Dr. M.C. noted that the Veteran's military history indicated that he might have had exposure to radiation and multiple toxic substances such as Agent Orange.  Dr. M.C. maintained that radiation and toxic chemical exposure have been implicated in the development of leukemia, and he opined that the Veteran's "exposure history is a possible cause for his leukemia."

The Veteran's widow has submitted several articles, such as Consistencies and Inconsistencies Underlying the Quantitative Assessment of Leukemia Risk from Benzene Exposure, which notes a link between acute myelogenous leukemia and benzene exposure, as well as internet articles that note a link between chronic and acute myelogenous leukemia and benzene exposure.  Additionally, the Veteran's widow has submitted other documents which reference findings by hematologists, oncologists, and medical institutes and organizations that indicate that there is evidence of an association between exposure to herbicides and/or benzene and the development of acute myeloid leukemia and chronic myelogenous leukemia.  

In June 2011, due to the highly complex, confusing, and overlapping nature of the medical issues raised in this case, the Board sent the Veteran's claims file to a specialist for review and preparation of an opinion regarding the etiology of the Veteran's chronic myelogenous leukemia and acute myeloid leukemia.  The opinion was provided by Dr. D.R., a staff physician at the VA Medical Center.  Not only is Dr. D.R. a VA staff physician, but he also is a Professor of Medicine and Pathology at the University of Maryland Greenebaum Cancer Center.  Moreover, he has a PhD in biochemistry, which the Board notes lends his opinion an extra high level of credence and credibility given the various claims of chemical exposure that have been asserted in this matter.  

In his opinion, Dr. D.R. reported that it is possible that the Veteran could have been exposed to benzene in solvents and fuels used in the maintenance of aircraft.  Dr. D.R. noted a 2006 review which found that based on the scientific evidence available, it is reasonable and prudent to conclude that benzene is causally related to chronic myelogenous leukemia.  He also noted a 2010 review which found that exposure to benzene at work increases the risk of leukemia with a dose response pattern, but lacked an association between benzene exposure and the risk of chronic myelogenous leukemia.  Taking into consideration the "places, types, and circumstances" of the Veteran's service which involved 35 years of aircraft maintenance, the Boards finds that the Veteran was exposed to benzene in solvents and fuels while in the service.  Further, given the possible connection between such exposure and the later development of chronic myelogenous leukemia as found by Dr. D.R., the Board finds that, while the evidence is not conclusive, it is favorable to the appellant's cause of death claim.  

In this type of circumstance where there is conflicting negative and favorable evidence of record, the Board finds that the evidence is at a minimum in equipoise.  As such, deciding all doubt in favor of the appellant, the Board finds that there is evidence to establish service connection for the cause of the Veteran's death. See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum, the evidence supports the conclusion that the Veteran's cause of death was attributable to his in-service exposure to benzene and the supportive opinions and lay evidence are found to be persuasive when considered with the other evidence of record.  Thus, entitlement to service connection for the Veteran's cause of death is warranted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


